In an action, inter alia, to recover damages for libel and slander, the plaintiff appeals from an order of the Supreme Court, Kings County (Jones, J.), dated February 1, 2000, which granted the defendant’s motion to vacate an order of the same court, dated December 16, 1998, which, upon the defendant’s default in opposing his motion to compel certain discovery pursuant to CPLR 3124, directed that the answer be stricken unless the defendant provided certain discovery within 20 days.
Ordered that the order is reversed, on the law, with costs, the motion is denied, the order dated December 16, 1998, is reinstated, and the answer is stricken.
By order dated December 16, 1998, the Supreme Court granted the plaintiff’s unopposed motion to the extent of directing that the defendant’s answer be stricken unless she provided certain discovery within 20 days. The defendant failed to provide the requested discovery or a reasonable excuse for her failure to do so. Under those circumstances, the Supreme Court erred in granting her motion to vacate that order (see, Cooper v P & T Gen. Contr. Corp., 260 AD2d 423; Szilaski v Aphrodite Constr. Co., 247 AD2d 532; Betancourth v Pacheco, 232 AD2d 442). S. Miller, J. P., McGinity, Luciano and Smith, JJ., concur.